    Case 1:18-cv-00950-LO-JFA Document 162-14 Filed 05/22/19 Page 1 of 2 PageID# 4231




  From:                              Thompson, Andrew (CCI-Atlanta)
  Sent:                              Thursday, June 12, 2014 7:40 AM
  To:                                HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate
  Subject:                           RE: Termination Review - 19029047



  I believe you mean be ticket 20356017 but you appeared to update that ticket and previous ticket of 19029047 with the
  final suspension you just did on 06/11/14



  This customer will likely fail again, but let's give him one more change. he pays 317.63 a month.

  Please tell the customer we are giving them one more chance and be sure to cover all bases to help the customer
  prevent further complaints, as you always do.

  We will terminate on the next complaint




  Thank you



  cox

  Andrew Thompson
  Senior Engineer, Customer Safety and Abuse Operations
  404-269-8414 tel
  6305-B Peachtree Dunwoody Rd, Atlanta GA 30328
  CTECH B07-159C




  From: Mathews, Martin (CCI-Virginia) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Wednesday, June 11, 2014 9:10 PM
  To: HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate
  Subject: RE: Termination Review -19029047



  Wrong ticket number should be 20236129

  Thank you,

  Martin Mathews
  Hampton Roads Network Security
  866-269-8627, option 2
  757-224-0172
  Supervisor: Kimberly Brown
  Monday - Thursday 1:00 pm - Midnight Eastern

                                                                                                       ~~ ~
                                                                                                            EX\~ \ ~
                                                              1

                                                                                                       DATE: ~
                                                                                                          SUSAN ASHE

HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                             COX_BMG00181440
    Case 1:18-cv-00950-LO-JFA Document 162-14 Filed 05/22/19 Page 2 of 2 PageID# 4232




  From: Mathews, Martin (CCI-Virginia) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Wednesday, June 11, 2014 9:09 PM
  To: CCI - Abuse Corporate
  Cc: HRD-TOC (CCI-Hampton Roads)
  Subject: Termination Review - 19029047



  3rd suspension to 404 number, has been advised to remove all PTP programs.

  Thank you,

  Martin Mathews
  Hampton Roads Network Security
  866-269-8627, option 2
  757-224-0172
  Supervisor: Kimberly Brown
  Monday - Thursday 1:00 pm - Midnight Eastern




                                                          2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                         COX BMG00181441
